DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Lines 3 and 4 have the phrase, “…said food container at at least one…”, where the word ‘at’ should not be repeated and it seems that the first “at” should be “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (KR 101387310 B1).
Regarding claim 1, Yang discloses a cooking system for cooking food (Abstract, line 1, “…multi-purpose rice cooker…”), the cooking system comprising: 
a housing defining a hollow chamber (Page 3, Para. 2, line 2, “…outer pot 200…”, where in Fig. 2, the outer pot 200 is seen to be part of the body portion 100 as the hollow chamber); 
a food container positionable in said hollow interior and defining a container interior (Page 3, Para. 1, lines 2-3, “…inner pot 300 is integrally provided with a partition wall 310 is formed in the outer pot to form a plurality of divided cooking space 500…”); 
at least one heating element positioned in said housing to heat said container interior (Page 6, last Para., line 1, “The bottom heating plate 230 is a heating means built in the bottom of the outer pot 200…”); 
wherein said food container includes a non-elliptical container shape (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”), wherein said container interior is structured to tolerate a high pressure cooking environment (Page 7, Para. 5, line 3, “…commonly applied to a pressure cooker using a thermal power…”); and 
wherein said housing includes a non-elliptical housing shape (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”).
	Regarding claim 2, Yang teaches the apparatus according to claim 1, as set forth above, discloses wherein said non-elliptical container shape is the same or similar to said non-elliptical housing shape (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”).
	Regarding claim 3, Yang teaches the apparatus according to claim 1, as set forth above, discloses wherein said non-elliptical container shape and said non-elliptical housing shape are squircle shaped (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”, where in Fig. 1, the cooking spaces 500 and the housing for the cooking spaces are squircle).
	Regarding claim 6, Yang teaches the apparatus according to claim 1, as set forth above, discloses wherein said hollow interior of said housing includes a non-elliptical shape that is the same or similar to said non-elliptical container shape (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”, where the outer pot 200 is the housing interior and the inner pot 300 is the container and the two shapes correspond).
	Regarding claim 7, Yang teaches the apparatus according to claim 1, as set forth above, discloses wherein said at least one heating element is a heating element disposed below said food container (Page 6, last Para., line 1, “The bottom heating plate 230 is a heating means built in the bottom of the outer pot 200…”).
Regarding claim 10, Yang teaches the apparatus according to claim 1, as set forth above, discloses wherein a thickness of said food container varies about a perimeter of the food container (Page 7, Para. 4, lines 4-6, “…the ceramic panel 320 described above is inserted into the cooking space 500 on the left and right sides of the cooking space 500…”, where the sides with ceramic panels are thicker than the sides without ceramic panels).
	Regarding claim 11, Yang teaches the apparatus according to claim 10, as set forth above, discloses wherein said food container has a plurality of sides connected by a plurality of rounded corners (Fig. 1, where the food container contains multiple cooking spaces 500) and a thickness of said food container at at least one of the plurality of rounded corners is greater than a thickness of said food container at at least one of the plurality of sides (Modified Fig. 1, where the ceramic panels cover the corners and increase their thickness, where the non-ceramic panel sides are thinner than the corners).

    PNG
    media_image1.png
    381
    560
    media_image1.png
    Greyscale

Modified Figure 1, Yang

Regarding claim 12, Yang discloses a cooking system for cooking food (Abstract, line 1, “…multi-purpose rice cooker…”), the cooking system comprising: 
a housing defining a hollow chamber (Page 3, Para. 2, line 2, “…outer pot 200…”, where in Fig. 2, the outer pot 200 is seen to be part of the body portion 100 as the hollow chamber); 
a food container positionable in said hollow interior and defining a container interior (Page 3, Para. 1, lines 2-3, “…inner pot 300 is integrally provided with a partition wall 310 is formed in the outer pot to form a plurality of divided cooking space 500…”); 
at least one heating element positioned in said housing to heat said container interior (Page 6, last Para., line 1, “The bottom heating plate 230 is a heating means built in the bottom of the outer pot 200…”); 
wherein said food container includes at least one first wall area and at least one second wall area, said at least one first wall area including a greater fortification for stress tolerance than said at least one second wall area (Page 7, Para. 4, lines 4-6, “…the ceramic panel 320 described above is inserted into the cooking space 500 on the left and right sides of the cooking space 500…”, where the sides with ceramic panels are thicker than the sides without ceramic panels, where thicker sides would have great stress tolerances).
	Regarding claim 13, Yang teaches the apparatus according to claim 12, as set forth above, discloses wherein said container interior is structured to tolerate a high pressure cooking environment (Page 7, Para. 5, line 3, “…commonly applied to a pressure cooker using a thermal power…”).
Regarding claim 16, Yang teaches the apparatus according to claim 12, as set forth above, discloses wherein said food container includes a non-elliptical container shape (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”).
	Regarding claim 17, Yang teaches the apparatus according to claim 12, as set forth above, discloses wherein said food container includes a squircle container shape (Page 4, Para. 4, lines 1-2, “…the shape of the outer pot 200 and the inner pot 300 corresponding thereto may have a shape selected from the group of oval, circular, square, and polygonal…”, where in Fig. 1, the cooking spaces 500 are squircle).
	
	Regarding claim 18, Yang teaches the apparatus according to claim 12, as set forth above, discloses wherein said food container includes a plurality of sides extending between a plurality of rounded corners (Fig. 1, where the food container contains multiple cooking spaces 500), said at least one first wall area including one of the plurality of rounded corners (Modified Fig. 1, where orange dotted line represents the first wall area with a plurality of rounded corners, where the side contains the ceramic panel) and said at least one second wall area including one of the plurality of sides (Modified Fig. 1, where the red dotted line represents the second wall area with a side, where the side does not contain a ceramic panel).
	Regarding claim 19, Yang teaches the apparatus according to claim 12, as set forth above, discloses wherein said at least one first wall area includes a first thickness and said at least one second wall area includes a second thickness (Modified Fig. 1, where the ceramic panels cover the corners and increase their thickness, where the non-ceramic panel sides are thinner than the corners), said first thickness being greater than said second thickness, said greater fortification for stress tolerance being formed by said first thickness (Modified Fig. 1, where the sides with ceramic panels are thicker than the sides without ceramic panels and where thicker sides would have greater stress tolerances).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 101387310 B1) in view of Pellerin et al. (US 20110147365 A1, hereinafter Pellerin).
	Regarding claim 4, Yang teaches the apparatus according to claim 1, as set forth above.
Yang does not disclose:
wherein said high pressure cooking environment reaches a pressure of at least 70 kPa.
However, Pellerin discloses, in the similar field of pressure cookers (Abstract, line 1, “…electric appliance for pressure cooking food…”), a safety valve for the system with a maximum pressure of 100 kPa (Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker of Yang to include the pressure values as taught by Pellerin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of pressure cooking system that can safely cook food under pressure while maintaining a pressure threshold, as stated by Pellerin, Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”.
	Regarding claim 5, Yang teaches the apparatus according to claim 1, as set forth above.
Yang does not disclose:
wherein said high pressure cooking environment reaches a pressure of between 40 kPa and 100 kPa.
However, Pellerin discloses, in the similar field of pressure cookers (Abstract, line 1, “…electric appliance for pressure cooking food…”), a safety valve for the system with a maximum pressure of 100 kPa (Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”), meaning that the pressure cooking environment would be below 100 kPa and include the range as claimed. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker of Yang to include the pressure values as taught by Pellerin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of pressure cooking system that can safely cook food under pressure while maintaining a pressure threshold, as stated by Pellerin, Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”.
	Regarding claim 14, Yang teaches the apparatus according to claim 13, as set forth above.
Yang does not disclose:
wherein said high pressure cooking environment reaches a pressure of at least 70 kPa.
However, Pellerin discloses, in the similar field of pressure cookers (Abstract, line 1, “…electric appliance for pressure cooking food…”), a safety valve for the system with a maximum pressure of 100 kPa (Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker of Yang to include the pressure values as taught by Pellerin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of pressure cooking system that can safely cook food under pressure while maintaining a pressure threshold, as stated by Pellerin, Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”.
	Regarding claim 15, Yang teaches the apparatus according to claim 13, as set forth above.
Yang does not disclose:
wherein said high pressure cooking environment reaches a pressure of between 40 kPa and 100 kPa.
However, Pellerin discloses, in the similar field of pressure cookers (Abstract, line 1, “…electric appliance for pressure cooking food…”), a safety valve for the system with a maximum pressure of 100 kPa (Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”), meaning that the pressure cooking environment would be below 100 kPa and include the range as claimed. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker of Yang to include the pressure values as taught by Pellerin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of pressure cooking system that can safely cook food under pressure while maintaining a pressure threshold, as stated by Pellerin, Para. 0037, lines 2-4, “…automatic decompression of the cooking chamber 30 in the event that the pressure exceeds a specified threshold. The safety valve, for example, is calibrated to 100 kPa.”.

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 101387310 B1) in view of Gill et al. (US 20190045973 A1, hereinafter Gill).
	Regarding claim 8, Yang teaches the apparatus according to claim 1, as set forth above.
Yang does not disclose:
wherein said at least one heating element is a heating element disposed above said food container.
However, Gill discloses, in the similar field of pressure cookers (Claim 2, lines 2-3, “…cooking system is operable as at least one of a pressure cooker…”), where there is a heating element above the food container (Claim 23, lines 2-3, “…a second heating element at or above an opening at an upper extent of said food container…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker in Yang to include a heating element above the food container as taught by Gill.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a secondary heating element to allow the pressure cooker to gain the ability to perform other cooking modes, which would give the apparatus more flexibility for cooking, as stated by Gill, Para. 0059, lines 16-23, “…the second cooking mode employs the second heating element 84 to perform convective heating operations…such as but not limited to air frying, broiling, baking/roasting and dehydrating.”.
	Regarding claim 9, Yang teaches the apparatus according to claim 1, as set forth above, discloses wherein said at least one heating element is a first heating element disposed below said food container (Page 6, last Para., line 1, “The bottom heating plate 230 is a heating means built in the bottom of the outer pot 200…”).
Yang does not disclose:
a second heating element disposed above said food container.
However, Gill discloses, in the similar field of pressure cookers (Claim 2, lines 2-3, “…cooking system is operable as at least one of a pressure cooker…”), where there is a heating element above the food container (Claim 23, lines 2-3, “…a second heating element at or above an opening at an upper extent of said food container…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker in Yang to include a heating element above the food container as taught by Gill.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a secondary heating element to allow the pressure cooker to gain the ability to perform other cooking modes, which would give the apparatus more flexibility for cooking, as stated by Gill, Para. 0059, lines 16-23, “…the second cooking mode employs the second heating element 84 to perform convective heating operations…such as but not limited to air frying, broiling, baking/roasting and dehydrating.”.
Regarding claim 20, Yang teaches the apparatus according to claim 12, as set forth above, discloses wherein said at least one heating element is a heating element disposed below said food container (Page 6, last Para., line 1, “The bottom heating plate 230 is a heating means built in the bottom of the outer pot 200…”)
Yang does not disclose:
or a heating element located above said food container.
However, Gill discloses, in the similar field of pressure cookers (Claim 2, lines 2-3, “…cooking system is operable as at least one of a pressure cooker…”), where there is a heating element above the food container (Claim 23, lines 2-3, “…a second heating element at or above an opening at an upper extent of said food container…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure cooker in Yang to include a heating element above the food container as taught by Gill.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a secondary heating element to allow the pressure cooker to gain the ability to perform other cooking modes, which would give the apparatus more flexibility for cooking, as stated by Gill, Para. 0059, lines 16-23, “…the second cooking mode employs the second heating element 84 to perform convective heating operations…such as but not limited to air frying, broiling, baking/roasting and dehydrating.”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/ 			/BRIAN W JENNISON/Examiner, Art Unit 3761 		 	Primary Examiner, Art Unit 3761                                                                                                                                                                                           
11/30/2022